Mr. Presiding Justice O’Connor delivered the opinion of the court. 2. Elevators, § 13*—what is effect of violation of ordinance by owner of building. In an action for death of a prospective passenger on an elevator, who, having opened the door of the shaft and looked in so as to ascertain the position of the elevator, was thereupon struck on the head by it and killed, held that the deceased’s lack of care for his own safety would bar a recovery, though the defendant had violated an ordinance in not keeping the door in repair, so that it could not be opened from the outside, wilful and wanton negligence on the part of the defendant not being alleged.